DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal composition of claim 1, in particular the limitations of the non-liquid crystalline epoxy compound is represented by one the following Formula 7 or 8 and wherein after the liquid crystal composition is irradiated with ultraviolet rays of UVB region wavelengths at a light quantity of 100mJ/cm2 to 250mJ/cm2 in the total irradiance level and cured, it has an in-plane retardation change rate represented by the following Equation 6 of 8% or less:
<Formula 7>

    PNG
    media_image1.png
    71
    259
    media_image1.png
    Greyscale

<Formula 8>

    PNG
    media_image2.png
    62
    199
    media_image2.png
    Greyscale

wherein in Formula 7: X is an m-valent non-mesogenic hydrocarbon group; n is an integer of 1 to 20; m is an integer of 2 or more; and wherein in Formula 8: Y is an m-valent non-mesogenic hydrocarbon group; L9 is a single bond, -OCO-, -COO- or -O-; and m is an integer of 2 or more, wherein the non-mesogenic hydrocarbon group means a hydrocarbon group having no mesogen skeleton which means a structure containing at least two aromatic groups; <Equation 6> ΔRin = (1-Rin2/Rin1) x 100,wherein, ΔRin is an in-plane retardation change rate after high temperature storage, Rin1 is an initial in-plane retardation value, and Rin2 is an in-plane retardation value after high temperature storage at 80°C for 96 hours.
The closely related prior art, Lee et al. (US 20200200958) discloses (Figs. 1-12) a liquid crystal composition comprising: a polymerizable liquid crystal compound having a reverse wavelength dispersion property; and a non-liquid crystalline epoxy compound (sections 0039-0043).
However, the prior art does not disclose or suggest the liquid crystal composition of claim 1, in particular the limitations of the non-liquid crystalline epoxy compound is represented by one the following Formula 7 or 8 and wherein after the liquid crystal composition is irradiated with ultraviolet rays of UVB region wavelengths at a light quantity of 100mJ/cm2 to 250mJ/cm2 in the total irradiance level and cured, it has an in-plane retardation change rate represented by the following Equation 6 of 8% or less:
<Formula 7>

    PNG
    media_image1.png
    71
    259
    media_image1.png
    Greyscale

<Formula 8>

    PNG
    media_image2.png
    62
    199
    media_image2.png
    Greyscale

wherein in Formula 7: X is an m-valent non-mesogenic hydrocarbon group; n is an integer of 1 to 20; m is an integer of 2 or more; and wherein in Formula 8: Y is an m-valent non-mesogenic hydrocarbon group; L9 is a single bond, -OCO-, -COO- or -O-; and m is an integer of 2 or more, wherein the non-mesogenic hydrocarbon group means a hydrocarbon group having no mesogen skeleton which means a structure containing at least two aromatic groups; <Equation 6> ΔRin = (1-Rin2/Rin1) x 100,wherein, ΔRin is an in-plane retardation change rate after high temperature storage, Rin1 is an initial in-plane retardation value, and Rin2 is an in-plane retardation value after high temperature storage at 80°C for 96 hours. Claim 1 is therefore allowed, as are dependent claims 2-6, 9-12, and 14-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871